DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 06/07/2019
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one damping element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The damping element as claimed in claim 7 and 18-20 is not described in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation at least one damping element is not disclosed in the specification such that one of ordinary skill in the art would understand what is being claimed or what meets the definition of a damping element. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (U.S. 2007/0102471).
In regards to claim 1. Gross discloses a setting device actuated by a flywheel (42) for driving fastening elements (F) into a ground (see at least paragraph 102), the setting device comprising a driving element (32) and the flywheel, wherein the driving element transmits a driving force from the flywheel and the driving element is actuatable by the flywheel in a setting direction (see at least paragraph 102), the driving element having a connecting area (501), in which the driving element is connectable to the flywheel (see at least fig. 16 and paragraph 134), wherein the connecting area comprises at least one friction- locking connecting section (520) for a friction locking (connection between 520 and 390, see at least paragraph 127) between the flywheel and the driving element and at least one form-locking connecting section (534 and 360) for a form locking between the flywheel and the driving element (see at least paragraph 135). 
In regards to claim 2. Gross further discloses The setting device as recited in Claim 1, wherein the flywheel in the friction-locking connecting section has at least one friction surface (390), which is connectable to a counter-friction surface (520) at the driving element in a friction-locking manner (see at least fig. 16 and paragraph 127).
In regards to claim 3. Gross further discloses The setting device as recited in Claim 2, wherein the friction surface at the flywheel or the counter friction surface at the driving element is configured to be resistant to abrasion and/or resistant to wear and/or to have an increased friction coefficient (see at least paragraph 127).
In regards to claim 4. Gross further discloses The setting device as recited in Claim 2, wherein the flywheel in the friction-locking connecting section comprises at least one V-groove (366), which is 
In regards to claim 5. Gross further discloses The setting device as recited in claim 1, wherein the flywheel in the form- locking connecting section comprises at least one form-locking structure (360), which is connectable at the driving element by a complementary form-locking structure in a form-locking manner (534; see at least fig. 16).
In regards to claim 6. Gross further discloses The setting device as recited in Claim 5, wherein the complementary form-locking structure, is situated in a rear area (500) of the driving element remote from a setting end (502) of the driving element (see at least paragraph 134). 
In regards to claim 7. Gross discloses The setting device as recited in claim 1, Gross further discloses wherein a form-locking pairing between the flywheel and the driving element is combined with at least one damping element (see at least figs. 17-21 and paragraphs 125 as well as fig. 24 and paragraph 146, this interpretation is based on the 112 rejection from above as it is unclear what applicant is referring to as a damping element).
In regards to claim 8. Gross discloses a method for operating a setting device (fig. 1) actuated by a flywheel (42) for driving fastening elements (F) into a ground, the setting device comprising a driving element (32) and the flywheel, wherein the driving element transmits a driving force from the flywheel and the driving element is actuatable by the flywheel in a setting direction (see at least paragraph 102), the driving element having a connecting area (501), in which the driving element is connectable to the flywheel (see at least fig. 16 and paragraph 134), wherein the connecting area comprises at least one friction- locking connecting section (520) for a friction locking (connection between 520 and 390, see at least paragraph 127) between the flywheel and the driving element and at least one form-locking connecting section (534 and 360) for a form locking between the flywheel and the driving element (see at least paragraph 135), the method comprising transmitting a drive moment provided by a drive motor 
In regards to claim 9. Gross discloses The method as recited in Claim 8, Gross further discloses including decoupling a friction-locking force transmission and/or initiating a form-locking force transmission is initiated when the flywheel has accelerated the driving element to a maximum speed of the driving element (see at least paragraph 102, 210, 211 decoupling caused by actuator 44 not pressing the driver into the flywheel). 
In regards to claim 10. Gross further discloses A driving element (32) and/or a flywheel (42) for a the setting device as recited in claim 1. 
In regards to claim 11. Gross discloses The setting device according to claim 5, Gross further discloses wherein the at least one form-locking structure comprises a gear tooth system (fig. 16, 360) and the complementary form-locking structure comprises a counter-gear-tooth system (fig. 16, 534).
In regards to claim 12. Gross discloses The setting device according to claim 11, Gross further discloses wherein the counter-gear-tooth system is situated in a rear area (510) of the driving element remote from a setting end (502) of the driving element. 
In regards to claim 13. Gross discloses The setting device as recited in Claim 3, Gross further discloses wherein the flywheel in the friction- locking connecting section comprises at least one V-groove (366), which is connectable to a counter-V- groove (540) at the driving element in a friction-locking manner (illustrated in at least fig. 16 and paragraph 135 and 136).
In regards to claim 14. Gross discloses The setting device as recited in claim 2, Gross further discloses wherein the flywheel in the form- locking connecting section comprises at least one form-locking structure (fig. 16, 360) which is connectable at the driving element by a complementary form-
In regards to claim 15.  Gross discloses The setting device as recited in claim 3, Gross further discloses wherein the flywheel in the form- locking connecting section comprises at least one form-locking structure (fig. 16, 360) which is connectable at the driving element by a complementary form-locking structure (fig. 16, 534) in a form- locking manner (illustrated in at least fig. 16, and paragraph 135).
In regards to claim 16.  Gross discloses The setting device as recited in claim 4, Gross further discloses wherein the flywheel in the form- locking connecting section comprises at least one form-locking structure (fig. 16, 360) which is connectable at the driving element by a complementary form-locking structure (fig. 16, 534) in a form- locking manner (illustrated in at least fig. 16, and paragraph 135).
In regards to claim 17. Gross discloses The setting device as recited in claim 13, Gross further discloses wherein the flywheel in the form- locking connecting section comprises at least one form-locking structure (fig. 16, 360) which is connectable at the driving element by a complementary form-locking structure (fig. 16, 534) in a form- locking manner (illustrated in at least fig. 16, and paragraph 135).
In regards to claim 18. Gross discloses The setting device as recited in claim 2, Gross further discloses wherein a form-locking pairing between the flywheel and the driving element is combined with at least one damping element (see at least figs. 17-21 and paragraphs 125 as well as fig. 24 and paragraph 146, this interpretation is based on the 112 rejection from above as it is unclear what applicant is referring to as a damping element).
In regards to claim 19. Gross discloses The setting device as recited in claim 3, Gross further discloses wherein a form-locking pairing between the flywheel and the driving element is combined 
In regards to claim 20. Gross discloses The setting device as recited in claim 4, Gross further discloses wherein a form-locking pairing between the flywheel and the driving element is combined with at least one damping element (see at least figs. 17-21 and paragraphs 125 as well as fig. 24 and paragraph 146, this interpretation is based on the 112 rejection from above as it is unclear what applicant is referring to as a damping element).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731